Citation Nr: 0507710	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954 and from August 1957 to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In June 2002, the veteran was afforded a personal hearing at 
the RO before the undersigned member of the Board.

In July 2004, the Board remanded the present matter for due 
process concerns.  The case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  A low back disorder to include arthritis was not manifest 
during service or within 1 year of separation and is 
unrelated to service.  

2.  Arthritis of the lumbosacral spine was not manifest 
within one year of separation.

3.  Low back disability is unrelated to service-connected 
hypothyroidism.

4.  Arthritis of the knees was not manifest in service and is 
unrelated to service.  

5.  Arthritis of the knees was not manifest within one year 
of separation. 

6.  Arthritis of the knees is unrelated to service-connected 
hypothyroidism.




CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service and arthritis of the lumbosacral spine may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Low back disability is not proximately due to or the 
result of service-connected hypothyroidism.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  Arthritis of the knees was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  Arthritis of the knees is not proximately due to or the 
result of service-connected hypothyroidism.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in May 2001.  In this 
case, the claimant was informed of the duties to notify and 
assist, and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  A rating decision 
was issued in September 2001.  

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the claimant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual background

Service connection is in effect for hypothyroidism.  

The veteran was admitted to a service hospital in May 1958 
and was discharged in February 1959.  A June 1958 service 
medical record indicates that the veteran reported that since 
January 1958, he had had trouble making his legs move and 
that they seemed slow, weak, and clumsy.  He had some 
discomfort in the hip joints.  The impressions were possible 
hyperthyroidism, possible rheumatism, possible 
hyperventilation, and possible anemia.  Later in June, 
physical examination revealed that his thyroid felt enlarged.  
His legs were equal in size grossly and there were no swollen 
joints.  He could do deep knee bends with ease.  His knee 
jerks were 1+ and his ankle jerks were 2+.  Babinski was 
negative and Romberg was positive.   A service narrative 
summary dated later in June 1958 indicates that physical 
examination of his joints was normal.  The veteran could do 
15 deep knee bends with relative ease but later complained 
that the legs felt extremely weak.  Neurological examination 
revealed normal reflexes, normal Romberg, and normal Babinski 
response.  The February 1959 hospital discharge summary 
indicates that the veteran was worked up for hypothyroidism 
and medication was started.  The diagnosis was acute toxic 
goiter.  A December 1958 clinical record narrative summary 
indicates that he underwent a subtotal thyroidectomy.  

On service reenlistment examination in October 1959, the 
veteran denied having or having had arthritis, rheumatism, 
joint deformity, foot trouble, neuritis, and paralysis.  
Clinical evaluation of his spine and other musculoskeletal 
system and lower extremities, feet, and neurologic system was 
normal then, as well as on service annual physical 
examination in August 1960, and on service separation 
examination in August 1962.  

An April 1989 letter from Dr. Neu to a counselor at 
Disability Determinations indicates that the veteran was 
examined at that time and that he alleged disability due to 
recurrent back pain.  By history, the veteran's back pain had 
its onset in 1956.  In 1957 he was hospitalized 
intermittently for nearly a year in the army for this back 
pain.  The back pain was initially in the lumbar area but the 
pain character had now changed into more of a sciatica pain.  
The sciatica pain was bilateral and extended from the hip to 
the knee.  The veteran stated that he had lost numerous jobs 
because of inability to perform for extended periods of time.  
Throughout this history of pain, there was no history of back 
trauma.  X-rays of the lumbar spine revealed loss of joint 
space between L5-S1, L4-L5, and L4-L3.  The impression was 
discopathy L3-L4, L4-L5, and L5-S1 with resultant sciatica 
pain.  

An undated report of X-rays requested by Dr. Harmon indicates 
that the veteran had last had X-rays in April 1989.  X-rays 
of the knees were obtained and showed mild arthritic changes.

A July 1989 letter from Dr. Hayes indicates that the veteran 
stated that over the past 30 years, he had developed a 
chronic sense of weakness which had gradually involved pain.  
In 1980, he developed severe pain in the low back and hips 
which was greatly aggravated by sitting down.  He indicated 
that his knees were aggravated by weight bearing, standing, 
and walking, and that they would intermittently swell.  The 
impression was degenerative disc disease and degenerative 
joint disease.

An October 1989 letter from a manager of a transport company 
states that the veteran had been employed there from June to 
August 1987 and that he had to leave his employment for 
medical reasons at a physician's request.  His legs and knees 
could not take the long periods of driving required by his 
job.  

In July 1999, the veteran indicated that he was treated for 
his back and legs in service.  In May 2000, he reported that 
he felt that his low back condition should be 
service-connected as secondary to his leg condition.  

VA X-rays in September 2001 confirmed mild arthritic changes 
in each knee.  

In April 2002, the veteran stated that beginning in 1958, he 
had problems with his back and legs.  

During the hearing before the undersigned in June 2002, the 
veteran stated that he started having problems with his back 
and his legs in the service.  He went to the hospital and 
they diagnosed different things such as Graves' disease.  
Then they did thyroid surgery.  When he came out of the 
hospital he did not have any problems because he had rested 
in the hospital.  For about 6 months after that he did not 
have a lot of problems.  Then it just all started coming back 
and basically multiplied.  When it came back, his symptoms 
were the same thing -- his knees.  After he got out of the 
hospital, he still did not have a lot of back problems, but 
the doctors all kept telling him that the back was the root 
of his leg problem.  They took X-rays of his back after he 
got out of service.  He saw Dr. Hayes in about 1988.  He 
indicated that putting on weight because of his thyroid 
condition had aggravated his back and legs.  

In December 2002, a VA examination was conducted with the 
claims folder present and reviewed.  After reviewing the 
veteran's medical history and examining the veteran, the 
examiner indicated that the veteran's degenerative joint 
disease appeared to be not as likely as not related to his 
complaints of weakness of his legs, etc., which occurred 
during his military service.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

Analysis

The veteran has appealed the denial of service connection for 
low back and bilateral leg conditions.  He does not assert 
that claimed disability was incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) (West 2002) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Low back

The veteran was evaluated for weakness of the legs in service 
and a low back disease or injury was not diagnosed in 
service.  The veteran denied pertinent symptomatology on 
service examinations in October 1959, August 1960, and August 
1962.  Additionally, clinical evaluation of his spine and 
other musculoskeletal system, lower extremities, feet, and 
neurologic system was normal at the time of those service 
examinations.  Discopathy of L3-L4, L4-L5, and L5-S1 was 
diagnosed by Dr. Neu in April 1989, more than 26 years after 
service.  The veteran told Dr. Neu that back pain had had its 
onset in 1956.  He told Dr. Hayes that over the past 30 years 
weakness gradually involved pain and that in 1980, he 
developed severe pain in the low back and hips.  There is no 
competent evidence of record indicating that the veteran's 
current low back degenerative disc disease and arthritis is 
related to service or was manifest within one year of 
separation.  There is evidence indicating that neither was 
present in service.  The service examination reports show 
that the veteran's spine was normal in October 1959, August 
1960, and August 1962.  As for continuity of symptomatology, 
the Board accords the veteran's in-service symptomatology 
denials in October 1959, August 1960, and August 1962, and 
the clinical evaluations at those times, more probative value 
than his post-service statements, as they were made 
contemporaneous to service.  There is no competent evidence, 
either, that any degree of low back disability is related to 
his service-connected hypothyroidism. 

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In light of all the evidence, the Board concludes that the 
veteran's current low back disability is unrelated to service 
or to his service-connected hypothyroidism.  

Accordingly, service connection for low back disability is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Bilateral leg

The veteran was evaluated for weakness of the legs in 
service.  A thyroid disorder was diagnosed.  The veteran 
denied pertinent symptomatology on service examinations in 
October 1959, August 1960, and August 1962.  Additionally, 
clinical evaluation of his musculoskeletal system and lower 
extremities was normal at the time of those service 
examinations.  Arthritis of the knees was first shown by 
X-rays in or after April 1989, which was more than 26 years 
after service.  A transport company manager reported in 
October 1989 that the veteran had knee disability in 1987, 
but knee disability is not reported by anyone but the veteran 
prior to 1987.  In July 1989, the veteran stated that over 
the last 30 years he had developed a chronic sense of 
weakness which had gradually involved pain, and that his 
knees would intermittently swell.  The VA examiner in 
December 2002 reviewed the veteran's medical history and 
examined the veteran and indicated that the veteran's 
degenerative joint disease appeared to be not as likely as 
not related to his complaints of weakness of the legs, etc., 
which had occurred during service.

There is no competent evidence of record indicating that the 
veteran's current arthritis of his knees had its onset in 
service or within one year of separation, or that it is 
related to service, or that any of it is proximately due to 
or the result of his service-connected hypothyroidism.  There 
is competent evidence indicating that arthritis of the knees 
was not present in service.  The clinical evaluations of the 
veteran's musculoskeletal system and lower extremities were 
normal in October 1959, August 1960, and August 1962 and the 
VA examiner in December 2000 indicated that it was not as 
likely as not that his degenerative joint disease is related 
to service complaints.  As for continuity of symptomatology, 
the Board accords the veteran's in-service symptomatology 
denials in October 1959, August 1960, and August 1962, and 
the clinical evaluations at those times, more probative value 
than his post-service statements, as they were made 
contemporaneous to service.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, service connection for bilateral leg condition 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral leg condition 
is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


